IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
EASTERN DIVISION
No. 5:19-CV-245-FL

KENNETH A. MEEKER, DDS,
v.

NOTICE OF SPECIAL APPEARANCE

PRINCIPAL LIFE INSURANCE
COMPANY,

ee

Please take notice that the undersigned Frank Nicholas Darras hereby enters a notice of
special appearance as counsel for Kenneth A. Meeker, DDS in the above-captioned matter, in
association with Local Civil Rule 83.1(d) counsel, Norris A. Adams, II.

I certify that I will submit any document to Local Civil Rule 83.1(d) counsel for review

prior to filing the document with the court.

fst Win

Frank N. Darras

DARRASLAW

3257 E. Guasti Road, Suite 300

Ontario, CA 91761

(909) 390-3770

Frank@DarrasLaw.com

CA Bar. No. 128904

Attorney for KENNETH A. MEEKER, DDS

ALA 2

wae A. Adams, II
ESSEX RICHARDS, im
1701 South Boulevard
Charlotte, NC 28203-4727

Case 5:19-cv-00245-FL Document 7 Filed 07/02/19 Page 1 of 2
(704) 377-4300

Fax: (704) 372-1357
NAdams@essexrichards.com

NC Bar. No. 32552

Local Civil Rule 83.1(d) Counsel for Plaintiff

Case 5:19-cv-00245-FL Document 7 Filed 07/02/19 Page 2 of 2
